Case 15-24560        Doc 43     Filed 05/13/19     Entered 05/13/19 15:19:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 24560
         Jasmine V Sims

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/20/2015.

         2) The plan was confirmed on 10/06/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/11/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-24560             Doc 43         Filed 05/13/19    Entered 05/13/19 15:19:43                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $17,810.06
           Less amount refunded to debtor                                $901.24

 NET RECEIPTS:                                                                                           $16,908.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,025.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $717.27
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,742.27

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AmeriCash Loans LLC                     Unsecured         400.00        467.44           467.44          92.17        0.00
 Bank Of America                         Unsecured         741.00           NA               NA            0.00        0.00
 Caine & Weiner                          Unsecured      1,331.00            NA               NA            0.00        0.00
 Capital One Bank                        Unsecured         448.00        448.01           448.01          88.34        0.00
 Capital One Bank                        Unsecured         391.00        391.35           391.35          77.16        0.00
 Check Into Cash                         Unsecured         115.00        115.50           115.50          22.77        0.00
 City of Chicago Department of Revenue   Unsecured         300.00        569.73           569.73        112.34         0.00
 Credit Acceptance Corp                  Unsecured           0.00      3,393.19         3,393.19        695.57         0.00
 Credit Acceptance Corp                  Secured       10,360.00     10,368.19          6,975.00      6,975.00    2,125.97
 Dept Of Ed/navient                      Unsecured      4,962.00            NA               NA            0.00        0.00
 First Rate Financial                    Unsecured         392.45           NA               NA            0.00        0.00
 Foundation for Emergency Services       Unsecured         315.00           NA               NA            0.00        0.00
 H&R Block                               Unsecured         939.12        324.25           324.25          58.86        0.00
 H&R Block Bank                          Unsecured           0.00        652.70           652.70        133.80         0.00
 Illinois Dept Of Employment Security    Unsecured      7,000.00       8,194.00         8,194.00      1,679.70         0.00
 Midland Funding LLC                     Unsecured           0.00        531.83           531.83        104.87         0.00
 United Cash Advance                     Unsecured         198.81           NA               NA            0.00        0.00
 United Cash Loans                       Unsecured          60.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-24560        Doc 43      Filed 05/13/19     Entered 05/13/19 15:19:43             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $6,975.00          $6,975.00           $2,125.97
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $6,975.00          $6,975.00           $2,125.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,088.00          $3,065.58              $0.00


 Disbursements:

         Expenses of Administration                             $4,742.27
         Disbursements to Creditors                            $12,166.55

 TOTAL DISBURSEMENTS :                                                                     $16,908.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
